Citation Nr: 1104549	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision in which the RO in 
North Little Rock, Arkansas, in pertinent part, granted service 
connection for hepatitis B and assigned an initial noncompensable 
rating for this disability.  

In the substantive appeal, the Veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  The Veteran 
failed to report for his scheduled hearing in June 2008.  Thus, 
his hearing request is deemed withdrawn.  The Board may proceed.  
38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that a remand of the Veteran's initial 
compensable rating claim is necessary prior to a final resolution 
of the appeal.  The purpose of the remand is to resolve a medical 
question.  

Specifically, the Veteran reports in his statements and at his VA 
examinations that he vomits food twice a week and has regular 
abdominal distress as a result of his hepatitis B.  Medical 
records indicate that the Veteran's hepatitis B was discovered in 
2001 following treatment for nausea and vomiting.  In laboratory 
testing since then, the Veteran's liver functions tests have been 
normal, although he does test positive for antibodies to 
hepatitis B.  

The Veteran has been seen for two VA examinations in connection 
with this claim, in 2006 and 2007.  On both occasions, the 
examiners noted that the Veteran did not have an active infection 
at that time.  The RO has taken these comments to mean that the 
Veteran's symptoms are unrelated to his service-connected 
hepatitis B.  Without symptoms, the RO assigned a noncompensable 
rating.

Unfortunately, the VA examination reports do not state that the 
Veteran's complaints are unrelated to this service-connected 
disability in the absence of an active infection.  In the absence 
of a current, active disease process, the question of a 
relationship between his current complaints and the service-
connected disability is outcome determinative.  If the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or ordering 
a medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board 
remands for a new VA examination to evaluate the Veteran's 
current symptoms and to provide an opinion as to whether the 
Veteran's complaints of nausea, vomiting, and abdominal distress 
are related to his service-connected hepatitis B, including 
during the periods when his liver function tests have been normal 
and no active infection found.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his hepatitis B.  Sufficient evaluation 
should be scheduled to evaluate the Veteran's 
symptomatology.  All indicated tests and 
studies should be accomplished, and the 
findings then reported in detail.

The examiner should provide an opinion as to 
whether the Veteran's complaints of nausea, 
vomiting, and abdominal distress are as least 
as likely as not related to his service-
connected hepatitis B, including during the 
periods when his liver function tests have 
been normal and no active infection found.  
In addition, the frequency of these symptoms, 
and of any other symptoms found to be 
associated with the service-connected 
hepatitis B, should be noted (within the past 
12 months).  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claim on appeal on the merits.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


